DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 64-104, 184-185 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 64 and 184, for a medical treatment system having a medical device which allows a person using the device access to a medical expert that can communicate with the medical device from a remote site including at least one communication relay unit, x said communication relay unit(s) numbered from “1” to “x”, each yth communication relay unit including a (y+2)th communication relay transmitting/receiving (T/R) device for communicating with at least two of (i) the EMD, (ii) the RS, (iii) one of said communication relay units, and (iv) at least one other communication relay unit, wherein x is an integer which is at least the integer 1; y is an integer ranging from the integer 1 to the integer x; and wherein at least one of said units is a first unit further comprising: a first global positioning system, for determining a location of said first unit; a first communication quality assessment device, coupled to said first global positioning system, for assessing the expected quality of communication signals to be received by the T/R device associated with at least one of (i) said first unit and (ii) at least one other of said units, and for producing a first communication quality signal in dependence upon the respective expected quality of said communication signals has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claims 64 and 184.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792